Citation Nr: 0810381	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  98-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether a May 1996 rating decision, in which the RO assigned 
an effective date of June 24, 1994, for a grant of service 
connection for generalized anxiety disorder, involved clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) originally on appeal from May 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, in which the RO granted service 
connection for a mental disorder (Generalized Anxiety 
Disorder (GAD)) and assigned an initial 10 percent rating for 
GAD, effective June 24, 1994.  Late in June 1997, the veteran 
filed a claim for an earlier effective for service connection 
for GAD, alleging that there was CUE in the May 1996 rating 
decision for not having assigned an effective date in 1982.  

In an August 1997 rating decision, the RO found that the May 
1996 rating decision did not contain CUE for establishing 
June 24, 1994, as the effective date of service connection 
for GAD secondary to the veteran's service-connected 
prostatitis.  The veteran filed a notice of disagreement 
(NOD) with regard to the effective date established for 
service connection for GAD, to include on the basis of CUE, 
in September 1998, and the RO issued a statement of the case 
(SOC) later the same month.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 1998.  
 
In an April 2000 decision, the Board, inter alia, affirmed 
the August 1997 rating decision determining that the May 1996 
rating decision did not contain CUE with regard to the 
effective date assigned for service connection for GAD.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court)).  In January 2003, the 
Court affirmed the Board's April 2000 decision denying the 
CUE claim.  Moody v. Principi, No. 00-1557 (Vet. App. Jan. 9, 
2003).  The veteran filed a timely appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In a March 2004 decision, the Federal Circuit 
found that the standard applied by the Court was legally 
erroneous and vacated the Court's January 2003 decision, 
remanding the case back to the Court for decision under the 
correct legal standard.  See Moody v. Principi, 360 F.3d 1306 
(Fed. Cir. 2004).  Subsequently, while the case was still at 
the Federal Circuit, VA and the veteran entered into a 
settlement agreement that required the RO to complete a 
review of the veteran's claims file to determine whether, 
when read sympathetically, any of the veteran's filing prior 
to June 24, 1994 raised an informal claim for service 
connection for a psychiatric disorder secondary to service-
connected prostatitis.  If one was found, VA agreed to revise 
the effective date assigned, determine the disability rating 
for the period from the revised award date, and vacate the 
August 1997 rating decision, denying the veteran's CUE claim.  
On April 19, 2005, the Federal Circuit granted the veteran's 
motion to voluntarily dismiss his appeal, in conjunction with 
the terms of the settlement agreement.

In a May 2005 rating decision, the RO determined that an 
informal claim for service connection for a psychiatric 
disorder secondary to service-connected prostatitis had not 
been filed prior to June 24, 1994.  After further 
development, in June 2006, the RO issued an SOC affirming the 
May 2005 rating decision.  When denying the claim on appeal, 
the RO characterized the issue as whether or not an informal 
claim for service for an acquired psychiatric condition, as 
secondary to service-connected chronic prostatitis, was filed 
prior to June 24, 1994.  However, the Board has 
recharacterized the issue on appeal (as set forth on the 
title page)  to reflect the issue that was on appeal and was 
the subject of the settlement agreement at the Federal 
Circuit.

In May 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.  

As a final preliminary matter, the Board notes that, in the 
April 2000 decision, the Board remanded the issue of a higher 
rating for chronic prostatitis for additional development.  
However, in a September 2000 letter, the veteran indicated 
his desire to withdraw his appeal with regard to this issue.  
In an April 2002 letter, the RO acknowledged the veteran's 
request and terminated his appeal with regard to the issue of 
a higher rating in excess of 30 percent for chronic 
prostatitis.  See 38 C.F.R. § 20.204 (2001).  Therefore, the 
only issue on appeal is the one described on the title page.

For reasons explained below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of the matter on appeal is warranted. 

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Generally, in service-connection cases, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2007).  See also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Under the provisions of 38 C.F.R. § 3.157(a), the effective 
date of pension or compensation benefits (such as a claim for 
increase or to reopen) will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  VA 
or uniformed services medical records may form the basis of 
an informal claim for benefits where a formal claim for 
service connection has already been denied or allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim. The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

In response to the Federal Circuit's decision in this case, 
the VA's Office of General Counsel issued VAOPGCPREC 4-2004 
(May 24, 2004).  In deciding whether there was CUE in a final 
VA decision based upon an allegation that VA failed to 
recognize an earlier claim, for a final RO or Board decision 
to be reversed or revised under 38 U.S.C. § 5109A or 7111 
(CUE) on the ground that VA failed to recognize a claim for 
veterans benefits, the General Counsel found that it must be 
concluded that: (1) it is obvious or undebatable that, when 
prior filings are construed in the claimant's favor, the 
pleadings constitute an earlier claim for the veterans 
benefit that was subsequently awarded by VA; and (2) VA's 
failure to recognize that claim manifestly affected the 
subsequent award of benefits.  

For example, in this case, the veteran claims that there was 
CUE in the May 1996 rating decision because the RO 
erroneously concluded that he did not raise an informal claim 
for secondary service connection for a psychiatric disorder 
before June 24, 1994.  Resolution of his CUE claim requires a 
determination as to: (1) whether it is obvious or undebatable 
that, if the veteran's earlier filings are construed 
liberally in his favor, he raised an informal claim for 
secondary service connection before 1994; and if so 
(2) whether the RO's error in concluding otherwise manifestly 
affected the outcome of his claim.  Using this analysis, a 
conclusion that there was CUE in the 1996 rating decision 
would not be based on a "disagreement as to how the facts 
were weighed or evaluated."  See 38 C.F.R. § 20.1403(d)(3) 
(2007).  Rather, a finding of CUE would be based on a 
conclusion that there can be no disagreement that, if the 
facts were weighed or evaluated under the proper standard 
(i.e., his pleadings were read sympathetically), the veteran 
raised an earlier informal claim for secondary service 
connection for a psychiatric disorder.  In other words, the 
Federal Circuit's ruling in Moody can be understood to 
require only that a determination as to whether there was CUE 
in a final VA decision be made in light of the standards that 
governed the final decision, including the principle that a 
veteran's pro se pleadings are liberally construed.  

During his hearing and in various statements, the veteran and 
his attorney asserted that the VA should have construed one 
of several submissions prior to 1994 as a claim for secondary 
service connection for a psychiatric disorder and, if it had, 
an earlier effective date for the award of service connection 
for GAD would be warranted.

Although the RO has associated records from the Social 
Security Administration and pertinent treatment records from 
the Togus VA Medical Center (VAMC) from 1966 through June 24, 
1994 and beyond, the Board notes that, in a November 1995 
treatment summary, a counselor at the Bangor Vet Center noted 
that the veteran had been receiving treatment there since 
1981.  However, no treatment records were enclosed.  

Because the claims file reflects that there are outstanding 
records pertaining to the veteran's treatment at the Vet 
Center in Bangor, Maine, that are potentially pertinent to 
the appeal, the RO should attempt to obtain complete copies 
of the veteran's treatment records for the period prior to 
June 24, 1994, to ascertain whether any such treatment record 
could be construed as an informal claim for service 
connection for a psychiatric disorder secondary to the 
veteran's prostatitis and/or would support a finding that a 
psychiatric disorder was the result of, or aggravated by, the 
veteran's prostatitis.  See 38 C.F.R. § 3.400(o).  The Board 
emphasizes that records generated by VA facilities  that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such would appear to encompass records from Vet 
Centers, as well.  Hence, on remand, the RO should undertake 
appropriate action to obtain and associate with the claims 
file all outstanding Vet Center records.

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to his claim for an earlier effective date on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession not 
already of record.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal for an 
earlier effective date, to include on the basis of CUE in a 
May 1996 rating decision.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate action to obtain and 
associate with the claims file all Vet 
Center records pertaining to the veteran.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional, 
pertinent evidence that is not currently 
of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings should an earlier 
effective for the award of service 
connection be granted on appeal.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
earlier effective date, in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

